UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 23, 2010 EMC INSURANCE GROUP INC. (Exact name of registrant as specified in its charter) Iowa 0-10956 42-6234555 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 717 Mulberry Street, Des Moines, Iowa (Address of principal executive offices) (Zip Code) (515) 345-2902 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On September 23, 2010, EMC Insurance Group Inc. issued a press release announcing that Mr. Bruce G. Kelley, President and Chief Executive Officer, Mr. Mark E. Reese, Senior Vice President and Chief Financial Officer and various other executive team members will be presenting at an industry fieldtrip on Monday, September 27, 2010, at 3:30 p.m. central daylight time.The press release is furnished as Exhibit 99. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description 99 Press release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized, on September 24, 2010. EMC INSURANCE GROUP INC. Registrant /s/Bruce G. Kelley Bruce G. Kelley President & Chief Executive Officer /s/Mark E. Reese Mark E. Reese Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99 Press release
